DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Examiner acknowledges receipt of Applicant’s response filed with the Office on May 6th, 2021 in response to the Non-Final Office Action mailed on February 10th, 2021.  Per Applicant's response, Claims 15-23 have been cancelled, and Claims 29-31 have been newly added.  All other claims have been left in their previously-presented form.  As such, Claims 1-9, 12-14, 24, & 28-31 now remain pending in the instant application, with Claims 7-9 being currently withdrawn.  The Examiner has carefully considered Applicant’s amendments and remarks, and they will be addressed below.
	
Response to Arguments
Applicant’s arguments, see pages 8-9, filed May 6th, 2021, with respect to the previous 35 U.S.C. 103(a) rejections have been fully considered and are persuasive.  In particular, Applicant argues that cancellation of rejected Claims 15-23 renders the application allowable because only allowable claims remain pending.  The Examiner agrees.  Thus, the previous 103(a) rejection of Claims 15-23 has been withdrawn.

Election/Restrictions
Claims 1-6, 12-14, 24, & 28-31 are found to be allowable. Therefore, the restriction requirement set forth in the Office action mailed on July 23rd, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 7-9 is hereby withdrawn.  In particular, Claims 7-9 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 12-14, 24 & 28-31 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven D. Wangerow on Monday, May 24, 2021.
The application has been amended as follows: 
30, wherein the annular recess is in fluid communication with a passage formed in the second end plate, wherein the passage is in fluid communication with intermediate-pressure fluid in one of the compression pockets, wherein the intermediate-pressure fluid is at a pressure greater than a suction pressure at which the fluid enters the compressor and less than a discharge pressure at which the fluid exits the compressor, and wherein the intermediate-pressure fluid in the recess biases the second end plate in an axial direction toward the first end plate and away from the radially extending portion of the rotor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on May 6th, 2021 have overcome the previous prior art rejections.  In particular, Applicant has cancelled Claims 15-23, which were the only rejected claims remaining in the application.  As such, due to this cancellation, only allowable claims now remain pending.
In view of Applicant’s amendments, the Examiner has conducted an updated prior art search and has confirmed that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now claimed.  In particular, the prior art fails to disclose a co-rotating scroll compressor having the specific arrangement now recited within Claims 1 and 24.  In particular, Applicant’s claimed arrangement of the electric motor and its rotor relative to the two rotating scroll members, as well as the claimed arrangement of the two bearings and the associated suction passage disposed within the first bearing, are not disclosed nor rendered obvious in the prior art.  As such, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and therefore, the Application as a whole is now in proper condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC